Title: To Thomas Jefferson from Charles Lewis Bankhead, 22 November 1808
From: Bankhead, Charles Lewis
To: Jefferson, Thomas


                  
                     PortRoyal Nov, 22, 1808.
                  
                  I feel considerable diffidence my dear sir, in complying with your request so friendly & so flattering to me. But “mauvais honte” can have little weight when combated by gratitude, by affection & by all the warmer feelings of my nature. In addressing you I therefore submit myself exclusively to those impulses of feeling which encroach upon no sphere purely intellectual, because they are alike common to the peasant & philosopher.
                  With a gratefull heart I acknowledge my obligation to you, in consequence of your profered aid to advance me in my profession, but more particularly for the warm interest in my welfare it evidently indicates. Indeed sir I am too sensible of the advantage & happiness that your libary & society will afford me to decline your friendly invitation, which if accepted with a mind properly trained to exertion & habits properly regulated cannot but ensure professional eminence enough to compass both respectibility & easy circumstances.   Jeffersons letter to me under cover of yours to Anne gave me great pleasure. He is in my opinion a most uncommon boy. A superficial observer might not perhaps be disposed to allow him his due merit as relates to his understanding. He has not indeed that evanescent sprightliness which according to my observation diminishes with every additional year & most certainly enfeebles the judgement, and cherishes vanity & arrogance, but in my candid opinion is endowed with a mind full of energy, aware of its own powers, together with a judgement surprisingly correct & manly sentiments & virtuous habits. I have spoken thus lengthily of him, because as I suppose, you have seen but little of him since his mind & character could be said to have been formed. His present situation renders necessary a great stock of self-command. He says “my society is composed chiefly of good quakers or liberal republicans, but I occasionally encounter a mean spirited federalist, who through hatred of my grand-father revenges him-self upon me, this I fear requires more energy to repel than I possess.”
                  I have inserted the above sentence from Jeffersons letter that by your advise he may acquire the energy which he fears he may want.   Anne desires her love to you. Our arrangement being to write alternately you may expect to hear from her shortly. With sincere wishes for your health believe me yours very affectionately.
                  
                     C L Bankhead 
                     
                  
               